IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                       )
                                           )          No. 76293-1-1
                      Respondent,          )
                                           )          UNPUBLISHED OPINION
               v.                          )
                                           )
RAY ALEXANDER SILCOTT,                     )
                                           )
                      Appellant.           )          FILED: MAR 1 2 2018
                                           )
       PER CURIAM — Ray Silcott appeals an order of restitution entered following

his guilty pleas to third degree assault, felony harassment, and misdemeanor

violation of a no-contact order. He contends, and the State concedes, that the

order must be vacated because the State did not establish a causal connection

between the crime and the claimed losses. We accept the State's concession.

We leave the parties' dispute regarding the scope of the proceedings on remand

for the trial court to resolve.

       Remanded for proceedings consistent with this opinion.

               FOR THE COURT:




                                                 6cx